

116 HR 6987 IH: To include payments for waste and recycling collection services as covered utility payments for purposes of calculating the eligible amount for forgiveness of indebtedness on a paycheck protection program loan.
U.S. House of Representatives
2020-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6987IN THE HOUSE OF REPRESENTATIVESMay 22, 2020Mr. McKinley (for himself, Mr. Tonko, Mr. Shimkus, Ms. Clarke of New York, and Mr. Pallone) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo include payments for waste and recycling collection services as covered utility payments for purposes of calculating the eligible amount for forgiveness of indebtedness on a paycheck protection program loan.1.Inclusion of waste and recycling collection servicesSection 1106(a)(5) of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended by inserting waste and recycling collection, or for after service for. 